         Case 2:18-cv-02332-JAT Document 240 Filed 05/14/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       BBK Tobacco & Foods LLP,                         No. CV-18-02332-PHX-JAT
10                     Plaintiff,                         ORDER
11       v.
12       Skunk Incorporated, et al.,
13                     Defendants.
14
15             Pursuant to Federal Rule of Civil Procedure 37(a) and for the reasons in this Court’s

16   Order at Doc. 202,

17             IT IS ORDERED that Defendants’ motion for attorney’s fees (Doc. 219) is
18   granted. Defendants are awarded attorney’s fees in the amount of $3,537.50 against

19   Plaintiff’s counsel.1

20             Dated this 14th day of May, 2020.
21
22
23
     1
        Neither party briefed whether this award should be against the attorney, the client, or
24   both. Federal Rule of Civil Procedure 37(a)(5)(A) provides: “If the motion is granted-or if
     the disclosure or requested discovery is provided after the motion was filed-the court must,
25   after giving an opportunity to be heard, require the party or deponent whose conduct
     necessitated the motion, the party or attorney advising the conduct, or both to pay the
26   movant’s reasonable expenses incurred in making the motion, including attorney’s fees.”
     Estate of Byrd v. Teater, No. CVF06900 OWW/GSA, 2008 WL 2876396, at *2 (E.D. Cal.
27   July 24, 2008) quoting Fed. R. Civ. P. 37(a)(5)(A). Here, the Court granted a motion to
     compel under Rule 37(a) and based on the record finds that fees should be assessed against
28   counsel, not the client.
